Citation Nr: 1503861	
Decision Date: 01/27/15    Archive Date: 02/09/15

DOCKET NO.  12-24 300A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for small cell lung cancer.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. Murray, Counsel 




INTRODUCTION

The Veteran served on active duty in the United States Navy from June 1985 to October 1993 and in the United States Army from April 2008 to April 2009.  During the pendency of his appeal, the Veteran died in April 2013.  The Veteran's surviving spouse has been substituted as the claimant on appeal.

These matters come on appeal before the Board of Veterans' Appeal (Board) from a September 2011 rating decision by the Department of Veterans Affairs, Regional Office located in St. Petersburg, Florida, which denied the benefit sought on appeal. 

In October 2014, the Board requested a Veterans Health Administration (VHA) medical opinion.  A favorable VHA opinion was obtained in December 2014 and, as detailed below, serves as the basis for granting the claim.  Although a copy of that letter has not been sent to the appellant, the Board finds no prejudice in proceeding with a decision as the benefit is being granted in full.

This appeal was processed using the VMBS paperless claims processing system. Accordingly, any future consideration of this case should take into consideration the existence of this electronic record.


FINDING OF FACT

The weight of the competent evidence shows that the Veteran's small cell lung cancer is likely related to his active service exposure to asbestos, diesel fuel, and other environmental hazards.


CONCLUSION OF LAW

The criteria for entitlement to service connection for small cell lung cancer have been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

In light of the fully favorable determination, no further discussion of compliance with VA's duty to notify and assist is necessary. 

The appellant contends that the Veteran developed small cell lung cancer as a result of his exposure to asbestos, with JP-5, JP-8 and marine diesel fuels and other chemicals, as well as his exposure to environmental hazards in Southwest Asia.  As discussed below, the weight of the competent evidence supports the claim and it will be granted. 

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In general, service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

A review of the Veteran's service records reflects that he served in the United States Navy from June 1985 to October 1993 as a machinist mate, and his exposure to asbestos as well as various fuels and other chemicals have been conceded by VA.  He also serviced in the United States Army from April 2008 to April 2009 and he was deployed to Southwest Asia.  His service treatment records show that he reported a positive history of exposure to industrial pollution, JP-8 and other fuels, sand and dust, smoke, and vehicle fumes.  See March 2008 post-deployment health assessment.  In addition, the evidence shows that the Veteran was diagnosed with small cell lung cancer in August 2010.  Thus, in-service events and current disability are demonstrated.  The remaining question is whether the competent medical evidence of record demonstrates that the Veteran's diagnosed small cell lung cancer  is etiologically related to his in-service exposure to asbestos, JP-8 and other fuels, sand and dust, and other environmental hazards. 

In this case, the etiology of small cell lung cancer is a complex medical question and lay evidence or assertions have no probative value in determining a nexus.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  Competent medical evidence is required.  By "competent medical evidence" is meant in part that which is provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  38 C.F.R. § 3.159(a). 

Here, there are conflicting competent medical opinions on a nexus.  The June 2011 and August 2011 VA medical opinions weigh against the claim; while Dr. W.'s August 2010 and November 2011 opinions and the December 2014 VHA examiner's opinion support it.  In short, Dr. W. states that a positive relationship exists, but does not cite any published clinical evidence.  Meanwhile, the June 2011 and August 2011 VA examiners attributed the Veteran's small cell lung cancer to his long history of smoking as opposed to his in-service exposure.  In this regard, the August 2011 VA examiner noted that a review of general medical databases suggested that almost all cases of small cell lung cancer are attributable to smoking and that the condition was rare in people who never smoked. 

The December 2014 VHA examiner rebutted the 2011 VA examiners' rationale. The VHA examiner explained that the pertinent medical literature demonstrated greater risk of lung cancer with exposure to asbestos, diesel motor exhaust, sand and dust in addition to cigarette smoke.  The VHA examiner cited to specific medical literature that reflected an increased risk of lung cancer in smokers when correlated with exposure to asbestos, diesel motor exhaust and silica (environmental hazard in Iraq with sand and dust storms).  Based upon her review of the claims folder, the VHA examiner concluded that Veteran's small cell lung cancer is more likely than not associated with his exposure to asbestos, diesel fuel, and possibly silica in addition to his history of smoking.  

The Board finds that the December 2014 VHA opinion is entitled to greater weight than 2011 VA examiners' medical opinions.  The VHA examiner is a specialist in the pertinent field and provides an adequate explanation to rebut the negative opinions.  As the competent evidence weighs in favor of a nexus, service connection for small cell lung cancer is granted.


ORDER

Entitlement to service connection for small cell lung cancer is granted. 




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


